TRUE NORTH FINANCE CORPORATION December 15, 2010 Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, DC20549 Re:True North Finance Corporation Registration Statement on Form S-1 File No. 333-163284 Amended Application for Withdrawal Pursuant to Rule 477 Ladies and Gentlemen: Pursuant to Rule 477 of the Securities Act of 1933, as amended (the “Securities Act”), True North Finance Corporation (the “Company”) hereby requests that the Securities and Exchange Commission (the “Commission”) consent to the withdrawal, effective as of the date hereof or at the earliest practicable date hereafter, of the Company’s Registration Statement on Form S-1, File No. 333-163284, which was originally filed on November 23, 2009, Amendment No. 1 on January 4, 2010, and Amendment No. 2 on January 21, 2010. Due to the length of time the registration process has taken, with related costs and expenses, and the directors being required to loan the company funds which they are no longer able to do, the directors have determined it would be in the Company’s best interests to withdraw the Registration Statement given the lack of available funding.The Company believes that withdrawal of the Registration Statement is consistent with the public interest and the protection of investors, as contemplated by Rule 477(a) under the Securities Act. Sincerely, TRUE NORTH FINANCE CORPORATION By:/s/ Scott R. Carlson Name:Scott R. Carlson Title:Secretary
